Citation Nr: 1826174	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for right lower extremity neuropathy, rated as 10 percent disabling prior to May 7, 2007 and as 20 percent disabling since May 7, 2007.

2.  Entitlement to an increased rating for left lower extremity neuropathy, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 7, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2001 to March 2002.  He had additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

An October 2007 rating decision increased the disability rating for right lower extremity neuropathy from 10 percent to 20 percent, effective May 7, 2007.  However, as this does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012, the Veteran testified before the Board at a travel board hearing.  A transcript of this hearing has been associated with the claims file.

Initially, an August 2013 rating decision granted entitlement to a TDIU, effective May 7, 2007.  However, the Board notes that a claim for TDIU is implied in a claim for a higher disability rating and the Veteran filed his claim for increase on January 27, 2006.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2015, the RO issued a rating decision advising the Veteran that it proposed to discontinue his TDIU benefits.  Following the notice of the proposed discontinuance, the Veteran completed a VA Form 21-4140, detailing his employment history.  As yet, there has been no formal rating decision tha completes the RO determination as to the proposed action.  Thus, the matter is not before the Board.  

In February 2013 and December 2015, the Board remanded the bilateral lower extremity neuropathy claims for further development.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 7, 2007, the Veteran's neuropathy of the right lower extremity was characterized by mild, incomplete paralysis.

2.  Beginning May 7, 2007, the Veteran's neuropathy of the left lower extremity is characterized by moderate, incomplete paralysis.

3.  The Veteran's neuropathy of the left lower extremity is characterized by mild, incomplete paralysis.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right lower extremity neuropathy have not been met for the period prior to May 7, 2007.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for a disability rating in excess of 20 percent for right lower extremity neuropathy have not been met for the period beginning May 7, 2007.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a disability rating in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017). Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

The Veteran seeks entitlement to increased ratings for his bilateral lower extremity neuropathy. 

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required.  See Fenderson, 12 Vet. App. at 126.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

III.  Peripheral Neuropathy

The Veteran is currently service connected for neuropathy of the right and left lower extremities.  By way of background, service connection was granted by a June 2004 rating decision, which assigned a 10 percent rating for neuropathy, bilateral lower extremity, secondary to the service-connected disability of degenerative joint disease of the lumbar spine, effective October 7, 2003.  

Currently, the Veteran's right lower extremity neuropathy is rated as 10 percent disabling prior to May 7, 2007 and as 20 percent disabling since May 7, 2007; the Veteran's left lower extremity has been rated as 10 percent disabling for the entire appellate period.   

The Veteran is currently rated under Diagnostic Code 8520.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is appropriate for mild, incomplete paralysis.  Id.  A 20 percent rating is appropriate for moderate, incomplete paralysis.  Id.  A 40 percent rating is appropriate for moderately severe, incomplete paralysis.  Id.  A 60 percent rating is appropriate for severe, incomplete paralysis with muscular atrophy.  Id.  An 80 percent rating is appropriate for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

A.  Neuropathy, Right Lower Extremity  

The Veteran contends that a rating in excess of 10 percent for neuropathy of the right lower extremity is warranted prior to May 7, 2007 and that a rating in excess of 20 percent is warranted for the period beginning May 7, 2007.

Period Prior to May 7, 2007

In April 2005, reports noted by Eisenhower Army Medical Center noted that the neurological system was normal.  The sensory examination noted abnormalities nonspecific, with decreased sensation to the left lower extremity globally.  The motor examination demonstrated no dysfunction and no muscle atrophy was noted.  Dorsiflexion, plantar flexion, deep tendon reflexes, and ankle jerk reflexes were all noted as normal.

In May 2005, the Veteran received treatment at the Eisenhower Army Medical Center for his lower back.  Neurological sensory testing revealed no decreased tactile stimulation of the bilateral lower extremities.  Motor strength of the right knee was normal as was strength of extension, deep tendon reflexes, and plantar reflexes.  

In June 2005, a private report noted treatment for lower back pain and right lower extremity radicular symptoms.  Sensory and motor nerve conduction studies were deemed normal.

In February 2006, outpatient treatment records reveal complaints of cramping and pressure to the right leg.  A review of the extremity showed no swelling.  The neurological examination revealed difficulty walking on the heels and toes.  The Veteran reported pain of 8/10.  It was also noted that the Veteran ambulated with the use of a cane.  The Veteran additionally reported a little right leg pain.

In March 2006, a VA neurological examination revealed normal motor and sensory function.  The right extremity reflexes revealed normal knee jerks.  The examiner noted no evidence of neuropathy of the lower extremity at the time of examination.  

A private treatment record, dated in March 2006, revealed that motor studies of the right deep peroneal and tibial nerves were within normal limits.  The EMG report also was suggestive of an abnormality in the right S1 nerve root distribution which was characterized as acute in nature.

In March 2006, the Veteran submitted a statement reporting that he could no longer work as a Correctional Officer.  He reported severe lower back pain as well as cramping and numbness of the legs.  

In May 2006, a preoperative history and physical noted treatment for complaints of bilateral lower extremity pain.  There were no findings of clubbing, cyanosis, or edema of the right lower extremity.  

Period Beginning May 7, 2007

The Veteran was afforded a VA examination in May 2007.  The examiner noted a specific history of the Veteran's peripheral neuropathy of the lower extremity.  The Veteran reported tingling and numbness, abnormal sensation, weakness of the affected parts and a burning sensation due to the nerve disease.  Upon examination, the Veteran was diagnosed with neuropathy of the right lower extremity.  The VA examination revealed signs of intervertebral disc disease with symptoms of sensory deficits at the right lateral leg, right back of the thigh, right lateral leg, and right lateral foot.  The most likely peripheral nerve was that of the Deep Peroneal Nerve.  The deep tendon reflexes were noted as 2+.  The examiner also noted decreased sensation to light touch, vibration, and pin pricks.  The examiner rendered a diagnosis of peripheral neuropathy, right lower extremity with objective findings of positive right lower extremity neurological findings with an etiology of lumbar disc disease.  As a result, a 20 percent evaluation was assigned due to moderate, incomplete paralysis below the knee.  

A September 2007 physical examination noted neurological findings which revealed good tone, bulk, and strength of the lower extremities.  The Veteran reported that he developed pain to the right leg which became severe.  Yet, an October 2007 report revealed that following the Veteran's surgery, the Veteran reported improvement of his right leg pain.  

The Veteran was afforded a Compensation and Pension (C&P) examination in June 2008.  The examiner rendered a diagnosis of neuropathy of the right lower extremity associated with degenerative joint disease lumbar spine, status post-operative intervertebral disc syndrome and peroneal nerve with residual scar and gait instability.  The Veteran reported pain located at the right leg since 2003.  He further reported that he felt constant cramping, numbness, and a burning sensation in his right leg.  It was also noted that there was decreased sensation on the right leg in the L5, S1 distribution, and that the Veteran was using a walker to ambulate.  There were signs of intervertebral disc syndrome as well as sensory deficit of the right lateral leg, right back of the thigh, right lateral leg, and right lateral foot.  The most likely peripheral nerve was the Deep Peroneal Nerve.  The intervertebral disc syndrome did not cause any bowel or bladder dysfunction or erectile dysfunction.  It was also noted that the effect of the condition on the Veteran's daily activity is limited in his endurance for sitting, standing, and walking.  

Pursuant to the Board's most recent remand directives, additional VA treatment records from the Chattanooga VA Medical Center dated October 2007 to the present were obtained and associated with the claims file.  However, the records were silent as to treatment for neuropathy of the right lower extremity.  See also Correspondence dated December 2015.  Accordingly, the Veteran was provided a VA Form 21-4142/21-142A to identify additional private treatment records.  In response, the Veteran identified two private providers, Dr. J.G. and Dr. D.S., and these records were obtained and associated with the claims file.  

The Veteran testified at an October 2012 hearing that his conditions had worsened and specifically, that his right leg pain was a 10/10 in severity.  He also testified that he had a spinal cord stimulator implant in his right leg to trigger the nerves in both legs and that without the nerve stimulator, he would experience right foot drop with dangling.  He further stated that he constantly experienced numbness, burning, and tingling in his legs all at the same time and that this would cause him to lose feeling in his legs.   

A July 2015 treatment record, submitted by Dr. J.G., reveals that the Veteran reported radiating pain in his right lower extremity and numbness and difficulty with his gait or walking.  The Veteran also reported burning in his legs.  The Veteran denied reports of bladder or bowel symptoms or any tingling.  

To assess the severity of the Veteran's condition, the Veteran was also afforded a VA examination in July 2016 at which time the Veteran complained of continued numbness and burning.  Upon examination, it was noted that the Veteran had mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness of the right lower extremity.  Muscle strength testing was normal.  The deep tendon reflexes of the right knee and right ankle were noted as 1+.  The examiner also noted decreased sensation to light touch of the right lower leg/ankle and right foot/toes.  Additionally, the Veteran's sciatic nerve was marked by moderate, incomplete paralysis.    

The evidence reviewed does not demonstrate findings that warrant a rating in excess of 10 percent for the period prior to May 7, 2007.  The Board further notes that all additional medical evidence reviewed since the latest determination as incorporated in the Supplemental Statement of the Case, dated in July 2013, is dated after May 7, 2007.  Since there are no factually ascertainable findings that a moderate degree of incomplete paralysis occurred prior to May 7, 2007 to warrant a rating in excess of 10 percent prior to May 7, 2007, the claim must be denied.  

Additionally, as to the period beginning May 7, 2007, the Board finds that an evaluation in excess of 20 percent is not warranted.  The evidence obtained and reviewed since this date does not demonstrate a finding of a moderately severe, incomplete paralysis.  

B.  Neuropathy, Left Lower Extremity

The Veteran contends that a rating in excess of 10 percent is warranted for neuropathy of the left lower extremity.  

Service connection for the left lower extremity was granted by a rating decision in June 2004, and the RO assigned a 10 percent rating for neuropathy of the left lower extremity, secondary to the service-connected disability of degenerative joint disease, lumbar spine, effective from October 7, 2003.

An April 2005 report from the Eisenhower Army Medical Center reveals that the Veteran's neurological system was normal.  The sensory examination noted abnormalities nonspecific, with decreased sensation in the left lower extremity globally.  The motor examination, however, demonstrated no dysfunction and no muscle atrophy was noted.  Dorsiflexion and plantar flexion strength of the ankles were normal as were deep tendon reflexes and ankle jerk reflexes.

In May 2005, the Veteran received treatment at the Eisenhower Army Medical Center for his lower back.  Neurological sensory testing revealed no decreased tactile stimulation of the bilateral lower extremities.  Motor strength of the right knee was normal as was strength of extension, deep tendon reflexes, and plantar reflexes.  

A March 2006 VA neurological examination revealed normal motor and sensory functions.  The left lower extremity reflexes revealed normal knee jerks, and the examiner noted no evidence of neuropathy of the left lower extremity at the time of examination.  

Additionally, a March 2006 treatment record noted that an EMG was conducted and revealed that motor studies of the left deep peroneal and tibial nerves were within normal limits as were the F-wave responses.  

A May 2006 preoperative history and physical noted treatment for complaints of bilateral lower extremity pain.  There was no finding of clubbing, cyanosis, or edema.  The neurological findings show straight leg raising was positive on the left at 30 degrees for reproduction of radicular symptoms, and sensation to light touch diffusely decreased in the left lower extremity.  

The Veteran was afforded a VA examination in May 2007.  The examiner noted a specific history of the Veteran's peripheral neuropathy of the lower extremity.  The Veteran reported tingling and numbness, abnormal sensation, weakness of the affected parts and a burning sensation due to the nerve disease.  The VA examination also revealed normal deep tendon reflexes at 2+ throughout.  There was no bowel or bladder dysfunction or erectile dysfunction.    

A September 2007 physical examination noted that the Veteran denied pain to the left leg and no bladder or bowel dysfunction.  

The Veteran was afforded a Compensation and Pension (C&P) examination in June 2008.  There were signs of intervertebral disc syndrome; the left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The intervertebral disc syndrome did not cause any bowel or bladder dysfunction or erectile dysfunction.  It was also noted that the effect of the condition on the Veteran's daily activity is limited in his endurance for sitting, standing, and walking.  

The Veteran was afforded another VA examination in March 2013.  Upon examination, the Veteran was diagnosed with mild paresthesias and/or dysesthesias of the left lower extremity.  The examination revealed normal neurological findings of the lower radicular nerve group of the left lower extremity, a slight improvement from the VA examination conducted previously.

Pursuant to the Board's remand directives, additional VA treatment records from the Chattanooga VA Medical Center dated October 2007 to the present were obtained and associated with the claims file.  However, the records were silent as to treatment for neuropathy of the left lower extremity.  See Correspondence dated December 2015.  Accordingly, the Veteran was provided a VA Form 21-4142/21-142A to identify additional private treatment records.  In response, the Veteran identified two private providers, Dr. J.G. and Dr. D.S., and these records were obtained and associated with the claims file.  

Treatment records dated in March 2012, May 2012, and February 2013, authored by Dr. D.S., reveal that the Veteran complained of right lower extremity pain that was well controlled with medication.  The March 2012 treatment record also reveals that the Veteran self reported that he was unable to stand upright, walk normally, sit comfortably, bend over, concentrate, bathe/dress/groom himself, shop, perform household chores, drive, and work.  The Veteran continually denied any bladder or bowel problems.

The Veteran testified at an October 2012 hearing that his conditions worsened and specifically, that his left leg pain was a 6/10 in severity.  He further stated that he constantly experienced numbness, burning, and tingling in his legs all at the same time and that this would cause him to lose feeling in his legs.   

A July 2015 treatment record, authored by Dr. J.G., reveals that the Veteran reported radiating pain in his left lower extremity and numbness and difficulty with his gait or walking.  The Veteran also reported burning in his legs.  The Veteran denied reports of bladder or bowel symptoms or any tingling.  He further reported that his activities of daily living improved with medication.

The Veteran was afforded a VA examination in July 2016 at which time the Veteran complained of continued numbness and burning.  It was noted that the Veteran had mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness of the left lower extremity.  Muscle strength testing was normal.  The deep tendon reflexes of the left knee and left ankle were both noted as 1+.  The examiner also noted decreased sensation to light touch of the left lower leg/ankle and left foot/toes.  Additionally, the Veteran's sciatic nerve was marked by mild, incomplete paralysis.    

The medical evidence reviewed does not demonstrate findings that warrant a rating in excess of 10 percent for the entire appellate period.  The July 2016 examination showed findings consistent with a mild level of incomplete paralysis, and the medical evidence of record does not demonstrate findings of a moderate level of incomplete paralysis.  Since there are no factually ascertainable findings that a moderate degree of incomplete paralysis occurred to warrant a rating of 20 percent during the appellate period, a rating in excess of 10 percent prior to May 7, 2007 must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity for the period prior to May 7, 2007, is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity for the period beginning May 7, 2007, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

As stated above, the Veteran was granted entitlement to TDIU in an August 2013 rating decision with an effective date of May 7, 2007.  In a March 2015 rating decision, the RO proposed to discontinue entitlement to TDIU because the Veteran failed to return the VA Form 21-4140 (Employment Questionnaire) sent to him in April 2014 for the purpose of verifying any changes in his employment status.  

Soon after the issuance of the March 2015 rating decision, the Veteran returned the Employment Questionnaire.  However, to date, the RO has not completed it determination on its proposed action to discontinued entitlement to TDIU (i.e, to effectuate the discontinue or, in the alternative, to continue entitlement to TDIU).  As such, the Board must remand this claim to allow the RO the opportunity to formally adjudicate this matter.

Accordingly, the case is REMANDED for the following action:

1.  Formally adjudicate in a rating decision the issue of whether the TDIU rating is to continue or is to be discontinued.  Provide the Veteran and his representative with notice of the determination including a copy of the rating decision and the appellate rights.

2.  After instruction (1) is completed, return the case to the Board for appellate review concerning the issue of entitlement to a TDIU prior to May 7, 2007.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


